Citation Nr: 1807592	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

2.  Entitlement to service connection for a right hand disability, as secondary to a neck injury.  

3.  Entitlement to service connection for a right leg disability, as secondary to a low back disability.  


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to January 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2013 and August 2015 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

For the Veteran's claim for whether new and material evidence has been submitted to reopen the claim for service connection for low back disability, in April 2014, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in May 2016, he withdrew his hearing request. 

In a correspondence dated in July 2015, the Veteran appears to claim a total disability rating based on unemployability due to service-connected disability.  This matter is REFERRED to the RO for appropriate consideration.


FINDINGS OF FACT

1.  In a November 2011 decision, the Board denied the Veteran's claim of service connection for a low back disability.  The decision is final.

2.  Evidence associated with the claim file since the November 2011 denial regarding service connection for a low back disability is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record does not show that the claimed right hand disability is etiologically related to service, or has been caused or aggravated by a service connected disability.

4.  The competent and probative evidence of record does not show that the claimed right leg disability is etiologically related to service, or has been caused by or aggravated by a service connected disability.  


CONCLUSIONS OF LAW

1.  The November 2011 Board decision is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017). 

2.  New and material evidence has not been received to reopen the claim of service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for a right hand disability, as secondary to a neck injury, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for service connection for a right leg disability, as secondary to a low back disability, have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claim file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

For the Veteran's new and material claim for a low back disability, the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  In addition, the Board notes the Veteran has not been afforded a VA medical examination with respect to the issues of service connection for a right hand disability and a right leg disability.  However, the Board finds that a VA examination is not necessary in order to decide the issues.  In this regard, the evidence does not indicate that the Veteran has a hand or leg disability that may be related to an in-service injury, disease or event, and he is not service connected for the disability to which he attributes his hand or leg disabilities.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  Thus, VA's duty to assist has also been met.

II. Analysis

A.  New and Material Claim 

The Veteran's claim for service connection for a low back disability was denied in a May 2006 rating decision.  The Veteran appealed the rating decision to the Board.  By a November 2011 decision, the Board denied the issue.  In denying service connection, the Board determined that the evidence did not show a relationship between any current disorder of the low back and service, or that the Veteran had continuity of symptomatology since service discharge.  As Board decisions are final when issued, the Board decision became final at that time.  38 U.S.C. § 7104(b) (2012), 38 C.F.R. § 20.1100 (2017).

The evidence of record at the time of the November 2011 decision consisted of service treatment records, VA treatment records, private treatment records, a VA general examination dated in December 2012, Social Security Administration benefits records and a buddy statement.  

Service treatment records show the Veteran presented in July 1976 with complaints of back pains for 2 to 3 weeks.  He reported pain in the small of the back brought on with prolonged sitting and heavy lifting.  He denied radiation and tingling sensation in any extremity.  Objectively, there was no pain on palpation.  There was full range of motion with discomfort on full bending.  The assessment was possible lower back sprain.  Report of separation examination dated January 1977 reflects normal clinical evaluation of the spine.

A VA Form 21-526 received December 1999, shows the Veteran reported that he hurt his back in 1975 while in the Navy. Additional statements from the Veteran reiterated the same arguments.  VA outpatient treatment records showed diagnoses of low back disabilities including levoscoliosis, degenerative changes, degenerative disc disease and osteochondrosis.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the November 2011 Board decision, new evidence has been received, including private and VA medical reports, and statements from the Veteran.  The Veteran's additional statements continue to reiterate the argument that his current back disability stems from an injury in service in 1975.  The additional treatment records show continued treatment for back pain.  Other evidence added to the record includes duplicates of evidence already of record at the time of the Board's November 2011 denial.  

Upon review of the evidence the Board finds that the newly submitted evidence is not new and material sufficient to reopen the claim for service connection for a back disability.  At the time of the Board's denial, there was evidence of a complaint of back pain during service, the Veteran's assertions and claims, and post service evidence of levoscoliosis, disc changes, degenerative changes and osteochondrosis.  However, there was no competent evidence of a nexus to service or of continuity of symptomatology.  The recent evidentiary submissions are cumulative or redundant of previously considered evidence and do not tend to cure any prior evidentiary defect, namely, the lack of a nexus to service.  The Veteran's assertion that there is a relationship to service is cumulative of his prior claims.  Similarly, the fact that he had a post service disability had been previously established.  Evidence that tends to confirm a previously established fact is cumulative.  As noted by the Federal Circuit, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343   (Fed. Cir. 2000). 

In sum, the Veteran has not submitted any new and material evidence regarding his claimed low back disability.  The Board concludes that new and material evidence sufficient to reopen this claim has not been received.  The preponderance of the evidence is against the Veteran's claim; there is no doubt to be resolved; and reopening of the claim for service connection for low back is not warranted.

B.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Right Arm Disability 

The Veteran does not assert that his claimed right hand disability first manifested during service.  The Veteran has not provided any evidence suggesting that this disability was related to service and the evidence does not suggest the same.  Rather, the Veteran only claims that the right hand disability is secondary to a claimed neck disability.

Service treatment records are silent for any complaints or treatment for a right hand disability.  

A post service VA treatment record dated in February 2004 shows an magnetic resonance imaging of the Veteran's right hand was normal.  An August 2004 VA medical record shows that the Veteran "certainly" had atrophy in his hand.  A VA treatment noted dated in January 2008 notes that he had pain in his arm due to his neck and back pain.   

In a December 2014 correspondence, the Veteran stated that he could not open his fingers freely and suffered from constant numbness in his fingers and thumb.  

The Board notes that a claim for service connection for neck injury with loss of used of the arms was denied in an April 2016 rating decision because the evidence submitted was not new and material.   

The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  As there is no service-connected neck disability, there is no factual or legal merit to his secondary service connection claim.  As noted above, the veteran has not directly asserted that the right hand disability is etiologically related to service, and the evidence does not otherwise suggest such a theory of service connection.  Thus, the service connection claim must be denied.

Right Leg Disability 

The Veteran does not assert that his claimed right leg disability first manifested during service.  The Veteran has not provided any evidence suggesting that this disability was related to service and the evidence does not suggest an inception in service.  Rather, the Veteran only claims that he has a right leg disability that is secondary to a claimed low back disability.

Service treatment records are silent for any complaints or treatment for a right leg disability.  

A post service VA treatment record dated in September 2004 shows that the Veteran noted pain in his right leg.  A VA treatment noted dated in January 2008 notes that he had pain in his leg due to his neck and back pain.  VA treatment record dated in April 2014 shows that the Veteran noted radiating pain from his lower back down his right leg.  

The finding set forth earlier in this decision reflects that the Veteran is not service connected for a low back disability.  The theory of entitlement on a secondary basis presupposes that there is an underlying service-connected disability.  See 38 C.F.R. § 3.310.  As there is no service-connected low back disability, there is no factual or legal merit to his secondary service connection claim.  As noted above, the Veteran has not directly asserted that the right leg disability is etiologically related to service, and the evidence does not otherwise suggest such a theory of service connection.  Thus, the service connection claim must be denied.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied.

Entitlement to service connection for a right hand disability, as secondary to a neck injury, is denied.  

Entitlement to service connection for a right leg disability, as secondary to a low back disability, is denied.




____________________________________________
E. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


